NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MANUEL RODRIGUEZ,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4862
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.

Manuel Rodriguez, pro se.


PER CURIAM.

              Affirmed. See Jones v. State, 569 So. 2d 1234 (Fla. 1990); Campbell v.

State, 884 So. 2d 190 (Fla. 2d DCA 2004).



SILBERMAN, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.